DETAILED ACTION
In application filed on 08/06/2019, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2019, 09/30/2021 and 05/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.


Response to Arguments
Applicant’s arguments, see Page 6, filed on 05/22/2022, with respect to the 35 U.S.C. §102 rejections on 1-3, 5, 9, 15, and 20 and §103 rejections on Claims 18 and 19 have been fully considered and are persuasive. 
Applicant argues:
(Applicant submits that Autebert does not disclose at least this feature of claim 1…Accordingly, Autebert does not teach "the second aperture is a slot formed into the processing surface in a closed-shaped loop encircling the first aperture" as recited in claim 1)
Examiner submits that Applicant’s arguments with respect to Claims 1 and 20 has been considered and are persuasive.

Reasons for Allowance
Claims 1-20 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Autebert et al. (US20160243549A1) teaches a microfluidic probe head (Abstract) comprising:
a processing surface (Fig. 2.  ref. 12 ‘endface’; Annotated Fig.5) having a first aperture (Fig. 2, ref. 15; Annotated Fig.5) and a second aperture (Fig. 2, ref. 16; Annotated Fig.5);
a fluid injection channel (Fig. 2, ref. 13; Annotated Fig.5) leading to (Fig.2) the first aperture (Fig. 2, ref. 15; Annotated Fig.5); and
a first fluid aspiration channel (Fig.2, ref. 14; Annotated Fig.5) leading to (Fig.2) the second aperture (Fig.2, ref. 16; Annotated Fig.5), wherein the second aperture (Fig. 2, ref. 16; Annotated Fig.5) is a slot formed (Fig. 2, ref. 16) into the processing surface (Fig. 2.  ref. 12 ‘endface’) 


    PNG
    media_image1.png
    940
    942
    media_image1.png
    Greyscale




However, Autebert et al. (US20160243549A1) neither teaches nor fairly suggests a microfluidic probe head wherein:
“the second aperture is a slot formed into the processing surface in a closed-shaped loop encircling the first aperture (as claimed in Claim 1 and Claim 20)”

Therefore Claims 1-20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 20. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       


/JENNIFER WECKER/           Primary Examiner, Art Unit 1797